United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, San Antonio, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-754
Issued: July 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 11, 2013 appellant filed a timely appeal from the December 13, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
10 percent permanent impairment of her right leg, for which she received a schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on March 15, 2011 appellant, then a 40-year-old transportation
security screener, sustained unspecified internal derangement of her right knee, sprain of her
right knee and leg, contusion of her right knee and traumatic arthropathy of her right lower leg
due to lifting a bag onto a conveyor belt. Appellant began performing limited-duty work for the
employing establishment and received partial disability compensation on the daily rolls.
On September 14, 2011 Dr. Francisco J. Garcia, an attending Board-certified orthopedic
surgeon, performed OWCP-authorized right leg surgery, including partial lateral meniscectomy,
chondroplasty of the lateral femoral condyle with drilling of 1 by 1.5 centimeter lesion,
chondroplasty without drilling of the patellofemoral joint and arthroscopic lateral retinacular
release. Appellant stopped work on September 14, 2011 and received total disability
compensation.
On May 21, 2012 appellant returned to her regular, full-time work for the employing
establishment.
In a June 4, 2012 report, Dr. Garcia indicated that he performed an examination of
appellant on that date. He noted that appellant had completed the postoperative rehabilitation
from her September 14, 2011 right knee surgery and posited that she had reached maximum
medical improvement as of June 4, 2012. Dr. Garcia stated that, under Table 16-3 (Knee
Regional Grid) on page 511 of the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (6th ed. 2009), appellant had the diagnosis-based
condition of right primary knee joint arthritis (full-thickness articular cartilage defect) and
therefore fell under the class 1 default value of a seven percent impairment. With respect to
grade modifiers, applying Table 16-5 through Table 16-9 showed that appellant had a grade
modifier 2 for Physical Examination (GMPE) (moderate lateral joint line pain with moderate
crepitus); a grade modifier 2 for Clinical Studies (GMCS) (diagnoses confirmed by diagnostic
testing and moderate pathology); and a grade modifier 1 for Functional History (GMFH) (slight
antalgic gait, but no requirement of an assistive device). Dr. Garcia noted that application of the
Net Adjustment Formula on page 521 meant that movement was warranted two places to the
right of the class 1 default value on Table 16-3. Therefore, the diagnosis-based impairment
rating for appellant’s right knee arthritis yielded a nine percent impairment of the right knee.2 In
his June 4, 2012 report, Dr. Garcia further noted that appellant exhibited 105 degrees of flexion
in her right knee and that, under Table 16-23 on page 549, she had a 10 percent impairment of
her right leg due to loss of motion. He concluded that her final rating would be based on this
motion deficit and found that the total permanent impairment of appellant’s right knee was 10
percent.

2

Dr. Garcia also calculated a two percent diagnosis-based impairment for appellant’s right partial lateral
meniscectomy, but determined that it was more appropriate to use her right knee arthritis for the diagnosis-based
impairment rating calculation as this yielded a higher degree of impairment. He also noted that she did not have
sensory or motor loss associated with her peripheral nerves and therefore did not have an impairment under
Table 16-12 on pages 534 and 535. Moreover, appellant did not have impairment based on complex regional pain
syndrome per Table 16-15 on page 541 or on amputation per Table 16-16 on page 542.

2

On July 31, 2012 appellant filed a claim for a schedule award due to her work injuries.
On August 20, 2012 Dr. Garcia stated that, upon examination on that date, appellant had
full active range of motion of her right knee without instability.
In an October 10, 2012 report, Dr. Henry Mobley, a Board-certified internist serving as
an OWCP medical adviser, stated that he had reviewed the June 4, 2012 report of Dr. Garcia and
noted that appellant’s date of maximum medical improvement was the date of Dr. Garcia’s
examination, i.e., June 4, 2012. He indicated, “Dr. Garcia reports right knee injury [status post]
arthroscopic partial lateral meniscectomy, no atrophy, no laxity, [range of motion] -5/105
degrees, no sensory deficits, no motor loss, moderate joint line tenderness with crepitus, slight
antalgic gait and impairment of 10 percent [right lower extremity] based upon [range of motion]
deficits.” Dr. Mobley concluded that, based on Dr. Garcia’s report and the standards of
Table 16-23 on page 549 of the sixth edition of the A.M.A., Guides, appellant had a 10 percent
permanent impairment of her right leg due to her 105 degrees of right knee flexion.3
In a December 13, 2012 decision, OWCP granted appellant a schedule award for 10
percent permanent impairment of her right leg. The award ran for 28.8 weeks from July 4, 2012
to January 21, 2013 and was based on the opinions of Dr. Garcia and Dr. Mobley.4
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 For OWCP decisions issued on or after
May 1, 2009, the sixth edition of the A.M.A., Guides (6th ed. 2009) is used for evaluating
permanent impairment.8

3

Dr. Mobley also stated, “Dr. Garcia reports -5 degrees extension deficit. However, in his report
(August 20, 2012) he states the claimant has ‘full active [range of motion].’ I have accepted his 10 percent
impairment figure.”
4

The record contains a November 28, 2012 document with the same language, but this document is unsigned and
appears to represent a draft of the December 13, 2012 decision.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id.

8

See FECA Bulletin No. 9-03 (issued March 15, 2009). For OWCP decisions issued before May 1, 2009, the
fifth edition of the A.M.A., Guides (5th ed. 2001) is used.

3

In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. With respect to the knee, the relevant portion of the leg for the present case,
reference is made to Table 16-3 (Knee Regional Grid) beginning on page 509.9 After the class of
diagnosis (CDX) is determined from the Knee Regional Grid (including identification of a
default grade value), the Net Adjustment Formula is applied using the grade modifier for
functional history, grade modifier for physical examination and grade modifier for clinical
studies. The Net Adjustment Formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10
Under Chapter 2.3, evaluators are directed to provide reasons for their impairment rating choices,
including choices of diagnoses from regional grids and calculations of modifier scores.11
Chapter 16 of the sixth edition of the A.M.A., Guides, pertaining to the lower extremities,
provides that diagnosis-based impairment is “the primary method of calculation for the lower
limb” and that most impairments are based on the diagnosis-based impairment where impairment
class is determined by the diagnosis and specific criteria as adjusted by the grade modifiers for
functional history, physical examination and clinical studies. Chapter 16 further provides:
“Alternative approaches are also provided for calculating impairment for
peripheral nerve deficits, complex regional pain syndrome, amputation and range
of motion. Range of motion is primarily used as a physical examination
adjustment factor and is only used to determine actual impairment values when it
is not possible to otherwise define impairment.”12
ANALYSIS
OWCP accepted that on March 15, 2011 appellant sustained unspecified internal
derangement of her right knee, sprain of her right knee and leg, contusion of her right knee and
traumatic arthropathy of her right lower leg. On September 14, 2011 Dr. Garcia, an attending
Board-certified orthopedic surgeon, performed OWCP-authorized right leg surgery, including
partial lateral meniscectomy, chondroplasty of the lateral femoral condyle with drilling of 1 by
1.5 centimeter lesion, chondroplasty without drilling of the patellofemoral joint and arthroscopic
retinacular release.
In a December 13, 2012 decision, OWCP granted appellant a schedule award for 10
percent permanent impairment of her right leg. The award was based on the June 4, 2012 report
of Dr. Garcia and the October 10, 2012 report of Dr. Mobley, a Board-certified internist serving
as an OWCP medical adviser.
Dr. Garcia stated that, under Table 16-3 of the sixth edition of the A.M.A., Guides,
appellant had the diagnosis-based condition of right primary knee joint arthritis (full-thickness
9

See A.M.A., Guides (6th ed. 2009) 509-11.

10

Id. at 515-22.

11

Id. at 23-28.

12

Id. at 497, 544-53.

4

articular cartilage defect) and therefore fell under the class 1 default value of a seven percent
impairment. Appellant had a grade modifier 2 for physical examination; a grade modifier 2 for
clinical studies; and a grade modifier 1 for functional history. Dr. Garcia noted that application
of the Net Adjustment Formula meant that movement was warranted two places to the right of
the class 1 default value on Table 16-3. Therefore, the diagnosis-based impairment rating for
appellant’s right knee arthritis yielded a nine percent impairment of the right knee. Dr. Garcia
further noted that appellant exhibited 105 degrees of flexion in her right knee and that, under
Table 16-23 of the A.M.A., Guides on page 549, she had 10 percent impairment of her right leg
due to loss of knee motion. He concluded that appellant’s final rating would be based on this
motion deficit and found that the total permanent impairment of her right knee was 10 percent.
In his October 10, 2012 report, Dr. Mobley followed Dr. Garcia’s reasoning and also concluded
that appellant had 10 percent impairment of her right leg due to loss of knee motion.
The Board finds that, as a diagnosis-based impairment rating was available to evaluate
appellant’s right leg impairment, but OWCP based her schedule award on the range of motion
method for evaluating right leg impairment without adequately explaining use of this impairment
rating method. As noted, above the sixth edition of the A.M.A., Guides provides that the
diagnosis-based method of impairment rating is preferred for evaluating leg impairment and
provides that calculating leg impairment using range of motion deficits, such as considering knee
motion deficits under Table 16-23, should only be undertaken if no other approach is available
for rating.13 Therefore, the case will be remanded to OWCP for further consideration of this
matter to include an explanation of whether it is appropriate to base appellant’s right leg
impairment on the range of motion rating method given the standards of the sixth edition of the
A.M.A., Guides.14 After carrying out the development directed by this decision of the Board,
OWCP shall issue an appropriate decision regarding appellant’s right leg impairment.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
has more than 10 percent permanent impairment of her right leg, for which she received a
schedule award.

13

See supra note 12.

14

On January 29, 2014 the Board requested a pleading from the Director of OWCP, posing various questions
regarding the circumstances in which the range of motion rating method may be used for evaluating permanent
impairment under the sixth edition of the A.M.A., Guides. A response was not received within the allotted period.

5

ORDER
IT IS HEREBY ORDERED THAT the December 13, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: July 2, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

